BOSS, District Judge.
There is in this circuit no rule of court requiring briefs to be printed, nor was there any special order to that effect made in the case. And, as neither the statutes nor the rules in equity adopted by the supreme court require it to be done, the brief in question must be taken to have been voluntarily printed by the defendant. Under such circumstances, the prevailing party cannot recover of the losing one the costs of such printing. Neff v. Pennoyer, 3 Sawy. 336, Fed. Cas. No. 10,084; Hussey v. Bradley, 5 Blatchf. 212, Fed. Cas. No. 6,946; Dennis v. Eddy, 12 Blatchf. 198, Fed. Cas. No. 3,793; Ferguson v. Dent, 46 Fed. 93. The item in question must, therefore, be disallowed. Bo ordered.